MEMORANDUM**
Substantial evidence supports the immigration judge’s decision to deny petitioner’s application for asylum. To constitute persecution, the violence or threats suffered by the applicant must be committed either by the government or by forces the government is “unable or unwilling to control.” Chand v. INS, 222 F.3d 1066, 1073 (9th Cir.2000) (internal quotation omitted). In this case, each time petitioner turned to the police, they promptly took action to protect him. See Singh v. INS, 134 F.3d 962, 968 (9th Cir.1998). The documentary evidence submitted by petitioner does not compel the conclusion that the Indian authorities are unable or unwilling to protect him from the Khalistan Commando Force. For the same reason, petitioner is not entitled to protection under the Convention Against Torture. 8 C.F.R. § 208.18(a)(1).
Having failed to satisfy the requirements for asylum, petitioner necessarily fails to establish a claim for withholding of removal. Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996) (en banc).
PETITION DENIED.
Vw\--(O E KEY NUMBER SYSTEM/ T

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 363.